333 S.W.3d 542 (2011)
Brandon M. FARMER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95119.
Missouri Court of Appeals, Eastern District, Division Three.
March 15, 2011.
Lisa M. Stroup, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Richard A. Starnes, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Brandon M. Farmer appeals the motion court's denial of his Rule 24.035 motion for *543 post-conviction relief. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(2).